Case 1:20-cv-00210-MSM-PAS Document 1-1 Filed 05/11/20 Page 1 of 6 PagelD #: 20

EXHIBIT A
Case 1:20-cv-00210-MSM-PAS Document 1-1 Filed 05/11/20 Page 2 of 6 PagelD #: 21

 

AIG Thursday, April 23,2020 PROVIDENCE JOURNAL [  providencejourn:

 

 

 

COLLECTOR’S SALE

| estate ;
whieh, notice is heteby given}
enn so much & thereof as moay ber

iit tee taxes
ws conshitute a fea thee
WIE, andor

December
jor years,
er Wilh yer ye
es ince ta oie au
ih so the proper-
Ges il be te: wot for dete
Down

trict aor Tt outstanding
Envizoomental Lien or Deme-
Hittow Lien charpea.

To

To REMS LEC & DEB!
LUDWIG Location 19 BAST Jo
ST UNIT

PlatLot —-GLW0G27A0RT
SET REALTY 7
ST ST
OLBO00R/016B th
BRUCE

ICKENDEN
Bist\Lot Ntineiee Taxed

To BRUCE W BIS) BANG 1D

sation 521 SCUTE
to Platibor
and Taxed

Platot O19/0 102/090E Taxed
To ALLOGENIC i
INGS BO Goer
Fetal 015/0102/2604 Taxed

VALENTINE

Each of fe following de- To ANDREA B

sorived parcels il be aeld fer
the payment of the tues
December ae a8
andor aa éy certain of said
ls for the taxes assessed cati
iB pr yeas {or iat delin-
Downtown improve-

ae District, and/or Exviron- ‘Lovell

mental Lien end/or Pani
tion Lien charges), Zafer
fen sso the af thee fad

es and assesamente di
thee several parcels may te Fs
tained from

Lanion 109 EXCHANGE

Plas ot (20/0018/0000 Tax
To ROBERT DAY ELC Lo-

CE
Fall FT Taxed
To aD 8 INC

MINE ST
Foal le a POL Ted

Loeaton Sipeest

ma Pullat, 2200193/002B
Taxed To PCAMC VEN-
TURES LEG oration 128

. CIVICSOURCE.COM or the DORRANCE ST

maa and will be
onling al

the tale,
"PLAT/LOT"
opaxtiror "TAXOWNR"
LOCATE
et
ca
ia false Looatt

740004 Taxed Local
To Providence Comoaunl
Half grea Cocation-
Pats A OITA Taxed
‘0
TERS Location 1 Randall Sq
PlafLot GO2/0274/024 Taxed Ti
To SSAM TY
LEC Locafon
PlafiLot
Faxed To PROVIDENCE:
wo _ HEALTH
cena Location { Ran-
PL oansseo00 Ted
‘To 256 Chariea
fs Ea Ite

Piet\Lot tote Td Local
roperies TLC borne

jee
Petts ORSON Tad
0 MICHAEL J GREENE
Leaten ABBOTT ST
Feta OSH ROOOE ead
To SUSAN], GABLINIKB
Location 57 Know ote
Beta Ose ID Tod
To SANDRA M
coset
Toles T Loca
Bele SERS td
To GERALD P CARVALHO

a
Peart RAOTTOs00 Toned
To AIRWAY LEASING LLC -

Location 20 WOODBINE ST

Ht FSTO8D Tord
un

70, scatan 32 Testes St

Pavot OOSMAN ED Teed
HALL

To 2 ENIAN Tr
ADAMS Location 513 HOPE

Hil Led MO Ted Tad T

Ta.
Taratin 44 Tomh St

ngpav0veTaxed TRICT PAR

vee nae
” Platiot 0234029470000 Taxed
‘To KENNETH CABRAT Lo-

listed Fale 20/026 1/0008 aed
REAL Bat,

SPENCER.

HODINGE at Local 123 TEES

DORRAN
PlatLot
Taxed To

ana
RUE Ot
LLC Le

“GANO St
PlatLot 01705180000 Taxed ST
MENA ALMEIDA PutiLot 030/0261/0000 Texed
R UFR Location 639 To PRIVATE RESERVE
WICKENDEN ST
Plati.ot O17/0607/0000 Taxed COD AVE
. ToRCLS GROUP ELC Loca- Plat ot 030/0273/0000 Taxed
tion 48 FURNACE ST To LEMBANIA REYES Lo-
HaALt 91705270003 Teed ati

Hollis St
OLD. Pistol 1 LAREDO Taxed
. ie MELE DBGALA

cation 17 CONSTITUTION

PROPERTIES Tt LLC Loca-
ton 59 ELMW!

fico 24 WILSON ST -
Btialy 031 /0026/0000 one

JEAN OCEUIN CIVIL
Location 218 Hanover St
ri at TSA "Taxed
PRIVATE RESERVE

BROPERTIES B LLC Loca

WARE CT
To W Petia LG Td
HSBANG Jaratioa 119 JOLIE #

mal BALDWIN
Pra TENS Pa Taxed
TALE Oe Lorton 8 Dik:

ST
OI9/G102000A MOND ST

Te ALLOGENIC PlatiLot 031/0241/0000 Taxed
HOLDINGS ELC Location 18 To ABUBAKAR,

MOHAMED Location 20

Loc
WAVERLY ST
pattst 031407/0000 Taxed
To EAZYNESS LLC
Location 582 Cranston §t
BatLot (3104614008 Taxed

ed To

OSE © -RODOLEG
MERCANOS Location 75
WARREN ST
Huttat O3)466/0000 Taxed

To LEONARDO MATOS
Location 68 FORD ST
Pat at 032007 1/0000 Taxed
‘0 EDGARD DEROGENE
Locafon 68 Marshall at
Pett CIEE SBIONO Tared Taxed
HANDARELA Location 46
BROADWA
FieftLat 1300000 Taxed
‘AB To MONTEIRO PROFER-

ag Letation 149
Data O53/0380/0000 Taxed
Ss To KATHLEEN BLEVINS
Losation 42 Tuxedo Ave
Piat\Lot $33/03970000 Taxed

cetton 159 CHESTNUE ST
PlaiLot O21A412/0405 Texed To R W PROPERTIES LLC
fo 8 BAGSNAN

rea rant

co. cation 294 Point St,
TRandaliSs.  PlaiLot
CbaAMON 1

023/88) qe Taxed Hi
M

atLot
Taxed To JOSE
fom is BROAD SF
BLDG C§
PlafiLst taeln237/0000 Taxed

ReaD Taxed
to INC Lo-

5 RINE STREET.
Hallo O25/0339/0000 Taxed
INVES:

Jo CHO REALTY T-
Pets LLG: Logation $26 fi

WASHIN' :
PlatLot C25/04640000. Tose
To RARPO LLC Location

41 CYMAN ST
PlafiLot 026/0257/0000 Taxed
0 Cara J Caste LAN

Os Ti

Location 13

3 BOND Sf
PetLot TeAe ROD TD Taxed AVE

fo SuNIAM ORE

Location, st -
Battal tpuOni a0 Taxed
tp BAVID A RICCI Location

GGOLD ST
Pitta TeaeaGAIUID 7 Feed To TOM
FEDERAL REALTY

Location 45 America St

Lovatio Ee
Palla AE

BROADWAY To

ie :Lasin 227 BROAD-

a Taxed jot
TTS LLC Loe

feaien
Fuital (bibcuind aed 1
MARCUS SIEH Location

STREET FlebLat Sa Texed To
PiahLot 096/0052/0000 Taxed To FED! TY LL
. To MERLE A SAMUELS,

0

DESOTO STREET
Fiaslet ECO Taxed
ADO estion 0

‘OTTA Loca Fah (339059700000 Tuned
To OCEAN STATE LAND

ANY LLC Location
289 GROVE STREET.
3 Putin 03a/0672/0088
x eed To Rivera “investment
Constryction LLC Location

2 we NS

ato: 033/0706/0000 Taxed
NEW ENGLAND

E XFEDITION-

PROVIDENCE Location in

TUXEDO AVE.

Plat\Lot rerio Tad

o Fane pos te

43 RIDGE ST
ate 033/0715/0000 Taxed
P To LUKAS SHEURER Loca-

tian 127 TELL 8TRERT
DiatLet O34/0070/0000 Taxed
To JOSHUA BRIGGS Loca
foo ibl2 CHALKSTONE

A
PlatLot 034019740000 Taxed
To JOYCE BECKETT Locs-

tion 948 MANTON AVE
Piat\Lot 034/0203/0000 Taxed
9 f RRALTY
INC Lecation 956 MANTON-
PlatLot 224K) Taued
To PRIVATE
PROP TS q Hehe

36 MANTON A
Pancat 935/0034/0000 Tayed
pace wo a TEAL FRAN [ocati

ola ele Taxed

Ga MCRR eee COREG Location i
PlafLot Yssrpet000 Taxed
TERING PROPERTIES
uc Location 3] DELAINE

 
Case 1:20-cy-00210-MSM-PAS...Document 1-1 Filed 05/11/20 . Page 3 of 6 PagelD #: 22

 

 

 

 

LEGALS

 

 

Hale 042/0329/0000 Taxed 2B
To CESAR D'CAINES Loca-

tou 71 ANTEONY AVE =. Locati
Pathat 04294450030 Taed
fe 9 OD DOLAN Le ‘o FIRST ASSOC
ADs LLC Lacation 927 &D- ST

orth Bt.
Bo ee toe DY ST
fe Mate ache © PlaiLot O4R/O119R000 Taxed Ti
FREEDOM REALTY

pier
Fett fd; ORD Taxed
JAMIE RUA Lowen 3

gallon 406 Catal St-
laALat (47AIHO008 Taxed

To J LEON INVESTMENT - TO!
LLC Location 130 SUMTER:

To JOHN M VOCCOLA JR STREBT

To

INC Location 22 Louisa 8
PlatiLot LatHanB abou Taxed.
To Travis Hegre Locetion

PlatiLot 06301660000 Taxed 31] Swan

To 620 Huptington Associates
ie Loration 620 Huntington

FlatLet O01 TIO Taxed
To LARRY KING Location
38 SBABURY ST

PlatLot beaages i000 Taxed
Ta ute Location

ce feed. sf Pla
PlalLot oaivoaog0000 Ta.

To BASILIO. GONZALEZ
Teaton 568 HUNTINGTON
Patot 043/0252/000 Taxed
Te Joel DELGARDO
Location 41 Calhoun Ave
PlatiLot 04340343/0000 Taxed
fe Lawrence Downes

fon 25 Cakoun
Bato Haare eNg Taxed
To Aqareb Abbas Location

109 Bumatt St
PlatLot asssero00e Toned
qe] EN LENG HONG
MAWNBY ST
Foi Po TemOOre A Taxed
EDWARD FRAN CO Lae

VE
Ban or eg ORStAOU Taxed 448 PRAIRE AVE
-  PlafiLos 04a/058

Balan ass S80 Ta

Ze UNITED STATES e
DEVELOP

Loan 78 HONENGTON

PlatiLoé 043/971 91000 Taxed

Jo SHAWN TRAN Location

3d CALHOUN AVE

PlatiLot 043/098340000 Taxed

To ARRIGO MONTEIRO

Location 72 WADSWORTH

Liston $6 WADSWORTH

Platot 044/002 1/0006 Taxed fon

To THANIA LOYBA
on 993 PUBLIC ST
Piatt 046/0022/0000 Taxed

SALVATORE
DILEONARDO Lovation 589 STREET

Public St

PlotiLat O4MOD4G/0000 Taxed

‘9 BRIAN LEWIS Location

$4 DAROLL ST
PltLot 44/0074/0000 Taxed Ti
‘Location jRpERR TES

To ENC BANK NA
DABOLL ST
PietlLat 044/00900009 Taxed
i MCALPINE
Pena GAO SHG Tax

ST
Flat\Lot 0944/0] 84/0000 Tues
To GRANT E MCC!
Jocation 71 PRINCETON

BUDA
Location WP Priston Ava
afiLot 0424/0215 N06,

AVE
peslab Reamesgone Taxed AVE

st

PlatLot 048028910000 Taxed
To . Grselde
Location 90 Potlers Ave

PlatLot 148/63 1240000 Taxed
Tol Know A Goy LLC Laca-
Hon 15 Salisbu f
PlafLot RR 60000 Taxed
To 334 WARREN STREET

Lovaton # BURSIDE

To AAA PROPER’

Location 142 Potters Aye
PlatLot 424052 1/0000 Taxed
To ENRIQUE RODUEO os
Location 1

FRANCISCO ToR&E

Piati@ot 052/0506/0000 Taxed

To JBREMY OG

Location 255 GALLATIN

PlatLot 052/6573/0600 Taxed
'c GENERAL

chat MORTAGE CO Loca-
fion 238-234 LENOX AVE

Ox
+ Platiiot 053/0897/0000 Taxed SONOMA CT
To CARLOS 5 QUEZAD,

4g

Lo
Location 142 GALLOP ST
PlaftLot 053/0101/8000 a
Properties ine. Lox Pl
sation 515 Prame Ave
Platlot éssioloniogen Tad O
To in Cutie Location 5

Prei
Paltott ost 22/000) Taxed
Te ANKE G MopRIS Lace.

 

DRENNAN
Platiat O53/0196/0000 Taxed Ti

jon 1137 BRO
Aitor itary dered
CHARD Nf

Minor St
Fillet 048/0524/0000 Taxed To Ri

To a F WOODS Loca-

titn 34 Myatic St
Pat 1 Osan Taxed

DRyWalt
ACEI ae istic St

Licks
Pistol N59 Taxed

Location 7? Hasriet St
PtatlLat 048/08364000 Taxed
To CHARLIE CHAN IN. Ti

LLC Location

70) Taxed
To NEW FENN LL

CO JOHANNY

Feeafion 41] PRAIRE AVE
Lot C48/0675/K0 Taxed Loca!

ts JOSE 3 DIAZ Location

TERAIRIE AVE
Pitot 043/6763/0900 Taxed
To CALPURNIA STEELE

Location 82 BAXTER ST
Paton sees Taxed To
To, JANELIE 8 T JOHN

Fol PH OBSAOOD Taned
‘Ta JANKT L- RIVARD Loea-
14 Qaince 5¢
Battal 8/091 7/0000 Taxed
To 726 BROAD STREET
LLC C0 OMODO LAPAY
Locatton «26 BRO.
PlatiLot 048/095¢/000 Taxed
c MITCHELL D CHE
FR Location 42 Public St
PiohLot 0460568740080 Taxed
¢ GORDON AVENUE
112 GORDON
BlattLot O48/1 venga Taxed
‘a RHUDY HERNANDEZ
cio NELSON POBLES Lo

‘ATE Sn Fatt Oe paged
BLL To MARIO LEONARD:

cation 144 Potters awe
PlafLot 048/11 74/0000 Taxed

LELLAN To PROVIDENCE COM-

TERS Lovation 321 FRAIRE

PlawLot ATTN Tad
To AFI PROPER

A Location 101 STANWOOD

A
‘Taned To Mark O'Day Loca- ST

tion 52 Whitmarsh St ni

LOC Location 102

AN AVE
PiatLot 044/0298/0008 Taxed TY
HOFF Loo

» GREENWI
AVE _-_” PlatLot 04902182000 Taxed

Pratat 044/0308/0000Texed TTUBONDO-
INVESTMENTS

To THERESA D
bon 84 Wes}

To NUNEZ
LLC Location 103 WESLEY-
ANAVE *

Pao as 2006 Teed

Pini ot 649700770009 Taxed ”
OiaOLIUOOOO Toned ‘Fo NOMEINWE LUC Loc

tina 664 PUBLIC ST
. HesLat ph 49790860000 ped ot
JURA PIMENTEL 11

aston ie Public St
PlatiLet és/oLoUrOn Taxed Taxed
LAMB LOCKED

ie Cpaton 56 56 Ti
CH ST
2 JOS POR:
Lovation 100 LAURA SF
Prattiot 045/021 5/0000 Taxed
To 75 HAMILTON STREET
TLC Location 75 HAMIL-

G 8 JOSE Location TON ST
‘AN AVE

Platot 04902580000 Taxed
i iberato Loca-

Pal 044/0338/0000 Taxed To Martina R Libera

DARTELM LLC Locatea
i DARTMOUTH AVE
PlatLot 044/03 eo Taxed
To MONTEIRO . FROPER:

tien 354 Potters Ave.

PlatiLot 049029570000 Taxed Ti
To 75 Hamilton: Street LLC
Location 35 Hamilton St_

mi Rn Ina

Le, tion 897

10 LILLIAN AVE
PALO pee ee Texted To GOOD FORTUNE
Pata tue eRoRAnOND Toned To fo 4ARNE Thal AIVARD Loea-

" Blatiel 059/006

Leia atl ae

PlatLot 053/0255/0000 Taxed
To FREPDGM DEVELOP. Ti
NS Lovation 84

RINTH ST
Putt 953/0276/0000 Taxed

Loca- fs Yond Refeal LECLERC ee CORTE pasoctES

Peal SybUAR000 Ted 1
Ne Lay ELC Le

Penta deataeannp Faxed

ok spig  Brown Location

wages

St
ABZ. ethat 05340354/0000 Taxed
fo OHTA arTAN

226RARLY ST
Pena 053/03 650000 Toned
To KAIMANES HOME EM-
TROVEMENT LLC Location
SS EARLY ST
Platt 0334398/0000 Taxed
To EVELYN PEREZ Loca: ”
BROAD ST
PatLot 05344500000 Taxed Te
0

SSaiTAS
Trae Taxed € To Ne
CRUZ SR

TORRES
pial ye"

Location «716

LafLot 06202500000 Taxed
B. GREGORY JOSELL Is Cag

ion 99 BOWDOIN ST.

Pitt 06203420006 Taxed
To SHAN an
20 AUDREY ST

PiatiLot eninge on0O Taxed
Te RIVER CI
ERTIES tLe Teeaten Bi
PlatiLot G62/0484/5000 Tued ?

ZIAD

To tien
Hi VALLE LY BT
n\Lot O62/0488/0000 Taxed
io SONOMA PROPERTIES
FRI Be ie 40 80- a

ot 0627049770000 Taxed f
REALTY INC Loca-

10 FULIAN ST
Pail f OG2051 8/000 Taxed T
FRAT INC Loca-

NO
Plat
To Bt
i

fon 1

‘ON AVE
Pill beans Taxed
R REALTY To

TY INC
aoa MANTON AVE
Pinot ee OCF O00 Taxed Ti
m ES Location 3) ERASTUS

ti
Fiatlet 063/039/0000 Faxed
NELLY MAZUBLOS i

cation 45 BRASTUS SIREBT Ti
Let 063/004

PlafLet 5/0003 Taxed

To GUSTAVO PEREZ Loca-

tion 986 Abwells AVE

Hatlot 063011170000 Taxed
; eas

oat ti ‘

T PROP- To

‘aed To TODD
UARLES Location
AYE

DB
589
rN UME

To GLENHAM LEC Location
CHAM SF

are

T Plabh ot OF2AI29/0000 Taxed

RPMM LLC Location 3

Flat of O66/0] 55/0000 Taxed BAST
To TAYLOR INVEST- Beta OZMGOANEOO Fane

Man $ LLC Location zi
PlatLot G6G/01LBQ/O001 Taxed
Ay NGPEAYEOUN Poca
2a.

43 FELIX SE
Patt B66/0335/0000 Taxed
nA ro LLC Location

Pati fea islam axed
E TRINIDAD

deat REGENT AVE
PafLot| soe nS Taxed
Pp Aalanio Vaz Losation 22

To DGM arreR
METCALE cn

Locetion

ee Tage Taxed

Jo EDWARD D TURNQIST

Lovation £22

PlatLot 07204658000 Taxed

To VAN H WOODS Lecalion

a 47 LUNA,

Plathot Rene ats Taxed
a. ERT La-

heh am
tot 6254/0000 7 fd To THOMAS JALB
LEICA seca |

ion 67 NORTHUP AVE
Funeot 073/0057/0000 Taxed
To Hugo & Costa Location
229 Fourth $t Unit 3
PlatiLot O7ANG8RA0000 Taxed
To AVIS § POSER Lecatton
75 EDGEBILL Rb
PlatiLot 0734425/4000 Taxed
To Vincent Tiemo Locatlon
76 Rochambeau Ave
PlatLot O73/0448/0000 Tared
t Location

rt AL LG OOH 000 Taxed
al hat To PARRIS WISE

on 3]

varet
PiahLot OGH/O06N0900 Taxed Tk
Ea Viel ke akey Loca fi

en §
Sati eerroas3/0000 Taxed Ti
9 CALVERLY REALTY fi
Be Fraation 114

VERL
PlabLot G674192/0000 Taxed
ie HN F LUSI Location 29

ee.

Ine. ST
Praha 0678799/0000 Taxed Taxed
OREATREX CORPORA
MAS Hon Location 271 IEWETT

CHONKHECEE Lécation ST

$76 ATWELLS AVE

PlafLot 06340277/0000 Tared Tr

fo MICHAEL LOFFRED!
Lotatian $3 POPE ST

Pinot GESO2 2000 Tened 7
MCHA J OEFREDO

To
Location 3}
Pia

38 PO.
Lat esnecsiicon Taxed Ti

2! Fior 1 Pean Lotation 235
Patt Aedosey Taxed
REALTY

WDOIN,
RE Ine Location 12 FLORENCE

eT OFRILLE Location ST

5 ATLANTIC AVE
pala $53/8489/0000 Taxed
To AMY BSPINAL Local

ip PRICE ST
Plat\Lot 54/0000 Taxed
i. ae te TATE

LLC Locatio!
JAD PlaRLot GSCI Teed
: to RAY GO HARRIS Location

NIAGARA ST
CK Bitlot SSO Taxtd 3

To (ON ROBLES Lera-
tot, 1065 BROAE ST:
PlaiiLot 053/0724/0000 Taxed

rs Location To GERARD C CATALA

Location 27 RODMAN &T

Tee ELE Taxed LLC

Location *178 '

EEE loon!
Pulte OS4H0S90000 Faxed
3s “JOSEPHINE ANDER

SON Location 37; matte a
Platt 0540739000
to NOBER, cone nee
TON CO LLC Location 15°

COLFAX ST
Bauet arrest Taxed.
TONGEA TSONE Location

id) PORTER ST
PiafiLot 057/0346/0000 Taxed

Pht ot O63/0461/0000 Taxed T
To BOWDOIN REAL
ion INC Location 14 FLORENCE

ST
PlatLot 06304990000 Taxed
BP: a6 iM MANA ue Loca-

Hot BES Pa
To ROBLES

Battal Lat OF OD Taxed To

cation
338 ORNS aT
PlattLot 067/047470000 Taxed
‘0 BEVERLY - GOBIN
Location [86Jewelt St“
PlatLot G67/0563/0008 Taxed.
o | SUMEBT SINGH
poration 2 ESTEN ST UNIT
Pat Q69/0327/0000 Taxed
LYDIA STREET

ineaty ion $7 LYDIA ST
lot Oe Sot Taxed
INVESMEN Tr

RIVERA
TY CONSTRICTION | Tie La i ‘i

274 ORMS
Fat OSTEO a
To De GENERAL CON-

MS ee Location

i
axed PlalEot O:406)/0009 ened
- To Rohan

LLC Location 237

or 349 Manton Ave it Ours

Poaot 6490455/0000 Taxed
2 oer DHLUCA Laca-
nl
Fedde Dato Taxed
0 INVESTMENTS
‘basa Gh AE a #
Phat a beeen Fined
To TADRANKA PERL

thon $4 BEAUFORT ae
“Fanlot 964/0569/0080 Taxed
CHARD

Daun Loostion 9
BEAUFORT

PietiLot ga /4000 Taxed To

7 MONGEON
anoke ST

i Ti
Location [F
PlatLot

To CAROLYN DEVIFO-
FOR LIFE Location 49 BEE.

3 GUYS LLC Location MONT AVE

To

1S2 PAVILION AVE *

PiatiLot O58/0259/0000 Taxed 7
to JOH MITE MITCHELL

Piatto iseGaeLNeO Taxed
To CHIRY'S ASSETS LP Le-
cation 303 Bafley Blvd

Finite QSOMOF7/0008 Taxed

oldin
Toeation 1343 Bread
ae SSHRC DON Taped Taxed

MERCEDES LOPEZ Lo-
cation 139] BROAD ST
PlatiLot 055/0029/0000 Taxed
To MERCEDES

cation 1403 Broad St
Pist\Lot 059/003 70000 Taxed
To ALOIS NO GROUP LEC
ion 1445 Broad St
Heal OSS/0080/0000 Taxed
LEV PROPERTIES LLC
ens Ferra
0000 Taxed

* PlatiLot cer Taxed
Locw

Matlat Poa nesn/O000 Téned Taxed
JOSEPE

i ocatin 25 Bea

To 22 SRARS ELC

22 SEARS ST
PlatiLot 064/0777/0000 Taxed
To ABRAHAM

tion

TLC MONTUPAR Location 202 ca
‘ON ST

CARLET
PlatLot pou rroarnan Taxed
P LESLI

n 189 CARLETON $ Sa
Fitts 054/0793/0000 Taxed Re aa de WEES La
ABRAHAM

MoRTURAR Location 201
CARLETON ST

Flaflet pediORCGiONNG Te Taxed
ial DUANE

DEAD Tad

Past N6B/0666/0000 Taxed
te ABRE FLACERDA Losa-
on 224 ORMS ST

fata 068/066970000 Taxed”

To JHB)

Bolden St

PhaRLat SEATS ROD Taxed Ti
ERIAL RESTORA-

THON CONSTRUCTION C

Location 238 ORMS ST
Plait Pe eee Taxed

STANT
FOOLER R Location iP
DOUGLA

SAVE
PlatiLot D69/008]/008) Tansd SEAMANS ST
M Plalot Fe th Eaxed
oy] ia. Sa

SAMANTHA
MANFRED] — Location
SWEETBRIER ST
PlatiLot O6S/0108/0000 0 Taxed
Ta KERAL

TRUST Location 138 CHAD
BROWN ST

BsSLot 069 065/0112/0800 Teed Taxed
Lovation 149 *

: PAD BROWN ST
PlatLot bepinPes/o008 Taxed
‘a Ramon Roberts Duran Lo.

cation 13 tan Ave
PlatLot OSs Ese OOD Taxed
ToR Ramon Roberto Duran Lo

n #7 Caroden Ay
Fat OSORIO Taxed ti
i lanl B ‘ing Location

Piaeat Ges 7770000 Taxed

cation FRI

260 CAMP ST
Pini ot 073/0455/0000 Taxed
To THOMAS DILLON Loce-
fion 162 COLONIAL RD
eotect LR eR NEN Taxed
MAS DILLON Loca-
fion ci COLONIAL RD
PlatiLot 074/0021 0000 ened
To FRANK N DIMAIO
Location TW SILVER

SPRIN
FlatiLot O7SA02 78/031

Nau L
emery Location

PietLot yer 3s!0006 Tod
RAYMOND C HAR-
GTON ET Location 18}
BERKS
Platihot Sree n0Ne Taxed
Ta VICTOR J Heat Lo
cation IRESHEE
PlatLot 076/0353/0000 Taxed
To Sameel Nunez Location
45 Sussex St
Plaf\Lot 076/O408/0000 Taxed
fo MODUFE BABALOL A:

om

‘ax To
Bo

2

DONELSON ST
Fatt Greosneo000 Taxed
LLO Location

3 MIRAL St
Flatleat ron ooea Taxed
Pie LEWIN ese Loca
Pa ot iroasear Taxed
To pie LLC Location

Tel 93423
Piet ransgoon Toned
To 16 IGB STREET LLC Lo-

AND PHIL
ATES LLC Latin 414 SI

Lotation 184 VER

Fail at 079/01 64/0000 Taxed
NEP LLC Location 224

SUNB RY ST
PlatiLot 079/0166/0000 Taxed
To CARL H KING Location

Location &

30 BURNS §

Bante ae Taxed
tp 0 TERRY. CASTLE Loca-
ion 44

LUBEC §T
Flattol OTSESNCLI
To SALVADOR
FERNANDES
KORY _—_Lovafln 200
SUNBURY ST
PlafLot 07907080008 Taxed
To ig! ELC Location 73
Phebe St
PlaALot 080/0682/0000 Taxed
aes SA A brcalueeis INC Loca
Pata 63 7/9000 T jaed
TRUSTER Tomict” ar
HELL AVE
PlaftLat 280/0855/0000 Taxed
re Lara-
fon 144 Pouit Hil AVE

ns AVE
Poe OO seoNGO Taxed To PAUL E
Ta 62 NO}

Location
62 NGLAN ST

Pist\Lot GE0/0G66/0509 Taxed

LLC Lo Platiat 069/0407/0000 Texed To STEVEN LAWTON Lo-

ei0 CARLETO at
“Fhttar (8852/0000 Taxed cati
INVEST-

ie. 486 Smith Stet
ion 486 Sits
Peatet 065/051 0 td
LEQ MANAGEMENT

To MERCARG
MENTS LLC Location 20 To 120 1

Eo cation 31 DEVEREUX AVE

UNIT 207
Fetal FRO OTR Taxed
Te RAMON B. GRULLON

 
1 a
easion 4] Larch St

HER G
Location 4l
PistiLot 0O6/0335/0000 Taxed
, RENEE ENGLISH

OPH ST

°
Location 735 Hi
tay GEMS SNEOD Paced WAY ST

ge Billy Tarlog House Locae
Pun CO7026/0900 Texed
3 TAA GRAIG
ALDWIN TRUSTEE Loca.

Jo ADFREDA E.
BELL Locetion 31 PLEAS-
STREET

ANTS To
PiattLot DG9/0138/1703 Taxed
. To HUGH PATTERSON Lo-

Location 13 Cushing St.
Baltet noire ton Tet

 

Locetion 1] Cushing St,
Patt O2HELAROS Teed
‘To, ANSARI

« catios 19
PlafLat 0130
To ROBERT B
tion 195 Gears St .
Pint\Lot O14/00R2/0004 Taxed Te
is SCOTT PINHEIRO Loca.

St Units
000 Taxed
ERLE Loce-

hon 76 PETMAN
Plat\Lot 014/0232/0001 Taxed
To BEVERLY BP
BARKSDALE Tooation 263
PlatiLat JTaSEA/DIS fast

fo URSULA
accion

TRUSTEE
WAYLAND AVE UNIT To

15
Plat\Lot
Taxed

OLS860T204 TER
Te ° Cero
fas
PlafiL ot 015/03 69/0000 Taxed
To SOUTH ANGELL

CEMENT LLC Toeton

ELL ST
Plethar PEA ISTS ODD Taxed To Richard
GANO LLC ATIN:

To SHIY.
PROTHA PATEL Location

 

re Sanaa Taxed *

S LEC ey eatin 2 To

MONTROSE §
me ose 000 Tend

BOAN
Flatihat OS4/0900/0000 Taxed Local
SAO te

Fela SOOO ANLO Taxed MA ST
DANELLA

ANNY A
Eoeaton 765 Atwell AVE
PiatlLot 06500720000 Taxed
To NEWARK — INVEST.
MENT LLC Location

NEWARK ST :
PatLot 065/010 1/0000 Taxed
To REGENT PLACE LLC

Location 61 Wealth AVE
Hat 060105000 Tene LLC Lora
(CHAEL J SALVA; Battot STODISUSO00 Teed PlatLo

TORE Locattal mL Heeld ST.
PistiLot Dasy145/0000 Taxed calion
Te CAPITAEES CARIENO:
ie Location 20 PRESCOTT
PlattLot 065/01 46/0060 Tred
To CAPITALES CARIENOS:
uc Location 30 PRESCOTT
Patel O65/0200/001K) Taxed

LAWREN
oy Location 101
ENT AVE
7 Parl bases eann0 Teed
fo NBA  paLveny

Pall ot est a Taxed
To David A Parker Location

Tote
1@ GENEVA ST
fatal 085/0376/0000 Taxed
INVEST-

To KYL

MENTS 30 Manetta

£ Goeeecitee PRS PUM OORD Teed Lo
PERTIES

LLC Location 36 B:
PlaiiL gt 065/043 1/GXN0) Taxed
To RICHARD DELGIODICE
Location 18 ALTON ST

EEEDERALS
STRERT. BLDG 1R Plaf.ot 028/0845/0000 Taxed
PlatiLot b8/04s40000 Taxed . To LF

E CAMP. Location 250 Feder! St

at
C Plat\Lot O28/0986/0004 Taxed.
Fo VIN

PERTIES LLC. Pi

role B
GUMMING Lecstiow' 11] BT

be EMMANUEL fMERE i Robert B Prefer Location
Lo. Pra OSHS abo Taxed
Location @ AL. Th

St
Tr Flatlat OFOOL40/0000 Taxed

S PlatLot O7WOLSSA000 Taxed |
To DUB Location 529

57 Borgen St
HeALot O65/0921/0000 Texed Fo
as A BAYRS Io §

    

aT Mi PER,
PilafiLat 035/0324/0000 Taxed

To ARTA ON BROADWAY To ROHAN LLC Lecaton th tp o— ®
LLC Fcaton 225 BROAD- 239 OAK STREET FlatLot 40505-0000 Taxed
PiattLot 0354034i/0000 Taxed To EVELYN PERE? Loca-
Ue AIEEE ImiTaaa
LLC Location 725 DBAN ST er = at rarTM ia

To WHITMAR:
PlatEot O28/0763/0000 Taxed Plat\Lot 025/0472/0000 Taxed Speer a1 Lai
TUREDBRAL REALTY LC To OCRAN STATE LAND saa 2

Lonation 9 GROVE 52
Flai\Lot 028/0788/0080 Taxed
TLANTI i

WAY st.
PlaALot 028/0563/0009 Taxed

 

COMP.
wT
STREET

To ARP EUNGR,

To FREDERICK E REGAN To 25 WESLYAN
RR Location Location 25 WESLEY? Pl

2 AEN stony Taxed Paitoe sito290000 7 ed
‘axe
a fork FEDER U Reaay ble fe MORALES To lg Harvard Aves tic fh

VE ST tion 16 Harvard
Phi De Taxed Pua SSIS Taxed Pata 04570317 /00:
Ae HO Locaticn To CeSAE GELOSSANTOS To TRACE cae 3

Location 42 Oak Location 32 Ave
PiuLat aspen 000 Taxed PlatLet M HSRCT DON fered

To LRV PROPERTIES LLC To ENG SQUN Location 96 To BROOKLY _ BEAR
CHAPIN AVE - HOLDINGS LLC ° Locatioa
Patt CRED Tare 344 BLACKSTONE ST

PiatLot 2 8/0892/0000 Taxed
MASTER REALTY LEC
Logi Ie 153 Vesa st a
Os 220000

Location 3

eS aie He Ha Le
Te Dean Street Rezity LLC
Location 215 Deap

Taxed

TaN ANA. POLANCO

jinn 126 CHAPIN AVENUE

Fatiat 037/02280000 Taxed T

T BARRING. 3 ME VERNON

TON Location 142 CHAPIN Hails 045/0740/0000 Taxed
AVENUE. 445 PUBLIC STREET

PlatLot 027/028 2/0000 Taxad itc Locating 445 PUBLIC i

To Joana Ae ESTATE OF §T

Wi

AL REALTY. T
Location 28 old Unit 4
pa Taxed
Te JQHN M YOCCOLA &r
For Life Locatiog 272 Broad-

t Locati Wood St
” Piatt 028/1034/0009 Taxed Pika inet Taxed To
70 NEIL ROMERG Location Ti oe caso cae 396 BROAD ST
24 MARCELLO ST PiafiLot 045/0866/C000 Taxed
Fin O28/1045/0000 Faxed Bator CT ToeoNG Taxed Tp, EDWARD SANTOS La
aaa te Location [8 Jo MILER BEALTY IN

Location
Putte G25/104940000 Taxed Plata | euLsaoe Taxed 3
To MOOGAL MAA LLC Lo . To SADHA MOODLEY Lo-
cation 252 Atwels Ave cation 380 LLOYD AVE
PlaNLot 028/1078/1702 Taxed PlatiLot 639/0356/0000 Taxed Pla
To AMY PAVIAZAWACKI To Pi A Lat ion 22 To MW
Location 17 KENYON ST UNIVERSITY CONTRACTOR LLC Love
We UN 1702 Pirhlat oa sT08e/6000 Taxed ton 282 Plem at
YE pelea O20/030000 Taxed. Tr Pal ‘0 Modo ieveiments Loe Fable 046/025 6/0000 Taxed T.
5

BLUE | STAR REALTY Location 233 Cole A
ue bent 256 CARFEN- Fiat Senos Taxed
LAWRENCE.

Location 786

a eli ge

WHE
ANY LUC i fy Platt. ot 044/0663/0000 Taxed PR

ion 55 BELLEVUE ae”
PlafiLat 034/0492/0000 Taxed Pact D4S/0208/0000 Taxed To
REALTY tion 328 Buckdin St

CC Pathot 045/0632/0000 Taxed SIBLEY STREET
GRANDY Pathot 95 1/G205/0008 Taxed
To we TERBA Loca-

Rav? pronto Taxed,

cation 47 Comstock Ave
Halla m0 Taxed ERST
P Plata os2foz39/0000 Taxed
To

oT. 100 'o MB MAN,

ro fee REYES Location 2 entin scingtn st
Platttot. 052/631 9/0000 Teal é

Wa he Ainfelk age|D #: 23

0 79 Hamiltor Steet LLC™ Location'25 Parra

Platicot OS9/00B210600 00 ed

85 Hamifton
Bitte 049/0366/0000 it
he xed ‘To BRENARG Mi

COM PARTNERS s Nelo a # i RAGE

cation 425 ELMWOO)

PlatiLot sonia teed To KEMAH A BAI

eae "HOME LLC Location
PlafiLot Sean 0080 Taxed
To KAIMANES HOME IM.
VEMENT LLC Location

Lo 49 STANWOOD STREET
PraiLot (9694/0000 Taned
ANKOMA Laca

PiotiLot 059/0187/0080 Taxed
ie Location

Frade tenn Faxed
To RAF, GOMEZ To

sation mi eaie

PiatiLot 059/0527/0600 Taxed

uo GILKANIA BENITEZ

SERRANO Location 978
LAST :

CAL
PistiLot O55/0606/0000 Tered

Fiat ot G4S/G406/000G Taxed. To DANIEL BROWN Lote.
pe (O88 MARTINEZ Loca- tien 180 Baboock St

MAWNEY ST
Pets MON Tecato Taxed
Poe Rots Astociates,

To 450 Potters Associates,
fared Lic Locatioa 440 Pole

Ave
Flat 051/0125/0000 Taxed
To ALINA DIAZ Location 2:

"VIN STRERT
PENGtOANOI UO tad te SEN

m To Stephen C JODAT Loca-

fon 59] Elmwood Ave ~

W.
Fatt DAREN Taxed
IB. Loce- T

e Spelt

Pana a Sneana 00 ed

Fale OfSAERDUGDO Tene Te FLZy
KONG Locat

eae Te oe 155 anne
HattLot 052/023 77 bone. ined
To EZZY, REAL ESTATE Ti
LLCTocation 157 SUME-

sT
Lot OS2/0256/000) Taxed

rr}

3H,
Flatt LO ren ta 187 te

WHES Potlat taanzssiooqa Taxed To ANDREW L CLAY Loca

DO
Loca M0 BENEDICT Ta FORT REALTY LLC Lo-

Pie OTS SEOO Tana
CAND 19 BUBLIC ST
ination ae rAROAE

PlafLot Gaasas/000 Ts Taxed

fe tenes Chan Diew Loce- i ict St ion J) PUB)
ion 322 Broad St PlatiLot 14240840000 Taxed PlatLot 046/0414/0000 domed
Patiot G2H/GS60/0000 Taxed 20 Daniel ose Location To Social Really of &
Capeles Location 23 dence Rhode isiiné Lecaben
234 Broad St Puta teb14eo009 Taxed 162:0-Connell St
PiailEat 030/0030/0000 Taxed To ODILLIA E PAZ Location PlatlLet 046/0610/0000 Taxed

O Ric

12 GANG ST To DERICK DEWAR Locs 5; a UNWOGD AVE To PEDRO REDONDG Lo. P
PlafLot 01705130000 Taxed tion 34
To ADVEN- Plethot 0

fh O420151/0000 Taxed cation 264 PUBLIC
‘9 Rhede de Wand Bloc

st
eso peel Tl Hectic C = Fiat at O47/40050/0000 Taxed
tractor LEC Loeaon 40.Lin. fo MARION L GEMES Le-

 

Patt 605000 Tae
GEMENT

 

 

Tp UNITZU; 2) =
PlatLot $8200 0/0608 Tod To. MARCO
To RAMON BGRULLON — focation 167 Re:
Location 29 CHALKSTCNE — Blast. of 85/0
a

AVE 7
PlatiLot $S2/0076(N00 Taxed ODO

L&D MANA aE
GROUP HS Location 20

INKERMAN
Piatt of 069/0574/0000 Taxed

Petar Beez Tad
ENERAL, CON-

0 DC Gi
TRACTORS LEC Loeation
PlatiLot O70/0046/0000 Taxed 238 RIVHR AVE:
To LRY Pronertiss ELC Lo- PlatiLot 02400610000 Taxed
sation 319 A To TAB LLC Location 34
GROSVENGR AVE
EMENT ~PlatiLot 0840072400) Taxed
to. ANTONE ib WAGNAG Lo
ADMIRAL ST
PiatiLot (7VOL47A000 Taxed. fia esl Toned
To Adss00, & J Joveshmeats To $I ‘A
jon 304 Admirat St

To FAN BI
Loca ion 41 Hesith Ave

‘0 LAD. MANA
GROUP LLC Location 334 mai Pay

To JEROME EDWARDS Lo To ALICE ¥ Ae Te

caiion 539 DOUGLAS AVE
PlatiLot (84/04 00/0000 Taxed
Tp AMY L BORE Location _

DOUGLAS AVE 15 KIMBALL &T

Plato! O76/0221/0000 Taxed PlabLot 0840405/0008 Taxed
TD RADE To Rivera Investment Coa-
Lorain $2 COGGESHALL stmciion LLC Locatioa i6

Rerwan 3t'
shat ot STO/0463/0000 Toned PistiLot B84/G181/0000-Taxed
19 AN LLC Location To Michael T Salvatore Loca-
3 aT jon 261 Nelsoe St
FlatLot rez Taxed: PlatLot 085/0197/0000 Taxed
To CRISTINA M SOTOST, Fo ST TONY SELC Location
JORN  Loxation 3 SUP- 1055 SMITH ST
FOLK &T- PlatLot bacon Taxed
PetLot O7/06440000 Taxed To R AND F REALTY INC
2 ation ! Kea Location Locetion 969 SMIYH ST.

ct PCIE oe

0 . fon es Ave

Lovation 612 Charles ST Platbot 085/0447/0000 Taxed

Fails O71/01 43/0000 Taxed To LOUES REGINE Location
§2 MONTICELLO 119NAPLHS AYR

PlakLot 084405554000 Taxed

To Gertiudia Quiles Lees

Hoo 797 Asa dey va
Yate ON 000 Taned

i
oF.

TREET LLC Location 52

MONTICELLG ST
PatiLot 07 1/07800000 Taxed
To LRY PeCEraTgs LEC

FRE
To WISDOM PRO Lien OE Taxed
EEC Tesation 65 MANIET. To LRY Properties LLC Lo-
TAST . wines

,” BiatiLet CSTE Tat

a Taxed
Location 2
Haron
FistLot (65/0704M0000 Taxed

LACK

the G6S/09769000 0 Taxed
La

ion 251 LENOX AVE

PlatLot 05240223/0000 Taxed . tion 196 Sinclsire AVE
(CLA Pra Caen Taxed

FialLat 59/13 32/0000 Taxed
To ELETICIA GARCIA Lo-
calion 216 Adslaids AYE

Flatat Ses LAD00 Taxed
Ta DOUGLAS SYLVEA Lo-

cation 35 BERNARD ST
PlatiLot 059/0670/0000 Taxed

45 Hamilton St
‘AS Plat s bHSDSDUONUD Taxed fe FAULINE care IMINO

ve
Babcock

Pear suo nan Taxed

To CRIAG § HEFFERN Lo-

cation 128 FISK ST

ion 2& Plat\Lot astli00, b000 Taxed,
a * BERIT

INVESTMENT
GROUP LLC Location 777
Elmyood Ave
PlatlLat 060/0012/0000 Taxed
GRECES

cation £29 2)
Bal ot tcl0eeo on) ned
CHARL

To

pecan i¢ HEMPSTEAD

Pet 7608 7 ed
PRIVA RE

1
Hate seureaoaoato Taxed
CEMENT ca

Location 27 Belden

Eablet ot rerun Taxed
i Loca-

tn sR ROGER WILLIAMS

061/03510000 Taxed
Aub § SELVA Loca.

Fi
To DONALD

INVEST

PRRTRUCHON LLC Loca-
‘on 2/6 Pontiac Ave

PlaALot 62/011 9008) Taxed

CASA PROPERTY LOC

FintlLot 052/0356/0806 Taxed Te

To L.CASTILLO LEC Loca-

IRT REALTY

tion 63

0
LE Loca
D

foeaton §7 Toaqo St

Tikka” dssoorntasg SHAT GOGD Taxe

aT aE OS OT Kee aL TES

masa RAWKING ST

Fear OARS UND axed
To RHODY PROPERTIES Te
COMMC-

ORE ST
PlafLot 07 1/0479/0000 Taxed .
ie is o 3 Tetes Bigpet ELC Lo- cal

ion 65
Fintcat on zion Taxed
ess RAG Lota-

HAWEINS ST
Patter 071/0614/0000 Taxed
To DOROTHY ANZELONE

Location 159 Putpam Sf
PiatLot 062/0650000 Taxed
To CERTAIN WAY LLC Lo-

cation 38 BOWDOIN.ST
PlatiLot 062/0220/0000 Taxed
ToHONESE LLG C/O D154,

To Bios Stor Reali
TL CLocation 435 Baton &t
PistlLot CBVOOGLOOK Taxed
CHARLES C POTTER
Location 1304 EDDY ST
Fath o8 fener aut Taxed
io ree WH BL

ior Tien ake
Battot Sa n0o7StON0 Taxed,
fe ah ue Location 197

Panta Ca Taxed
Ta SPROVIDHNCE RES]
pan Losation 247
Ps R19 70000 Taxed

 

SA0000 Taxed
Case 1:20-cv-00210-MSM-PAS Document 1-1 Filed 05/11/20 Page 5 of 6 PagelD #: 24

 

 

 

Toga on GRRE =
cation |]2 Ostoleva DR

‘PlahLot 094/93 30000 Taxed
jo ‘MICHAEL = 5
MUZALANG Location 156
HILLCREST AVE

Pleat OM03770000 Taxed
To WILLY REYES Le

~55 FREEDOM RD
Paitat O9GrOAsei0000 Teed
To THOMAS J DUB

 

tion 211 Lynch St dati
Bell, Taxed

To Judith A Micke Location
170 Leah St

PiafLot OOSM07Q/D000 Taxed
ih RAM

Pualeat THOU SNG000 peel

Ts. DEBORAH BURNS Lo-

ion 25 UNIT ST
Piteat pe a0000 Texed
To T&S LLC Location 73

UNIT?

Platt ot OOS/D164/0000 Taxed
9. A INVETMENT
ue ‘Location 92 PARNELL
BlatLot 095/020540000 Taxed

ELEVEN

Location 105 Pamell St :
- PlafLat Pe siezeso00d Taxed
M REALTY Le

To FREEDO!
satton 101] Abvells Ave
 PlatLot 095/0365/0000 Taxed
‘Yo BOUIVEST LLC Location
ooT NAVE
PlatLat 0957047900000 Taxed
‘To Robert B DOMENICONE
Location 50Ada Aye
PlatLot or fSasd i000 Faxed
2 HENRY EDWARD

TACHELLI §=Location 2% MUNITY

me

cation qe)

ion”
i

Location 24 Elmdale AVE
“PlatiLot 204/003 2/0000 Faxed

We ODSIDE AVE

Piatt BS OROD Taxed ST : .
cERTINAND, PAGAN  Platil.ot 305/01 11/0000 Taxed;
To PROVIDENCE COM-

cation $5] VEAPIE ST
Panto 1ovogr 20ND Taxed

To RAHAM  PlesLot 112/0833/0000
MONTHEAR | jecatien 14 i ANNE FENNER Lo

STERLING At

PlatiLot 1 04/01 34/0000 Taxed
ae pe DENG Location

Plato LOMG220000 Taxed PI

cae To EDVIN FE CORDON Le-

ST
PlaflLet 104/0230000 T:

Taxed
. Ty 5 PROVIDENCE. RESI-
DENTIAL

LLC Location 195

DORA ST

Plafot 10402660000 Taxed
To MARIA FARADA Loxa-
ton 37 PRISCELLA AVE
PatiLot 104/0280/0000 ‘Taxed
To MAYRA PRECIADO

“Faed T

co EC INVESTMENT
LLC Location 72 Sunset AVE
Taxed
cation

44 Merino S¢
Platt 1200740000 Taxed
To RAMON RD

URAN Lo " MORETIT
uglas Ave
- PlatLot 423/0165/0000 Taxed
Db . ABRAHAM To ADNANA JWEINAT Lo-
MONTURAR Location {48 cation 643 ADMIRAL ST
80} PlaALat 123/0552/0000 Taxed

cation 139 Alverson AVE
PlatLot L2/0050/0000 Taxed

ALVERSON AVE
FledLot 112/0095/0000 Taxed
Ta SUSAN A FRAZIER Lo-
m1 130 Atverson AYE
Paka 15201380000 Taxed
To JOSWEL CANALDA L
gate 7 BARROWS ST

Blatbot 1224021740006 Taxed

EROS Le-

Lite bd Antonin, MEDI

cation 169 PRO!

GRESS AVE. a 230 Lowell Ave Ti
PatLot eee ae eae GENTIAN AVE

Te AOSUB §
Loca

jon 83 DORA
3 Pinot ea Gao /aan 00 Taxed Fl

To PAULINE RA’

To ANTONIO A IODICE
FOR LIFE J-ocatiow 73 TER-

RACE AVE
Flahlot TOS/0L HONGO Taxed Ts
To PROVIDENCE CO

a 102 LEAH ST
Maleate I Td MUNITY HEALTE CEN.
To REYES Loca.

BRAULIO
ton 348 MANTOW ‘we
Platt (96/00480000 dined
2 GAIL 'L MCNTERIO Lo-

jon 6 STOCR WELL ST
Pattot reo ND Taxed
-Te DENNIS A LINDSEY o-
cation & Brouicield St

EDW,
‘tion 384

8 Locas

TER Location 41 ATWOOD

aT
Diatil ot 105/01 53/0000 Taxed
To PROVIDENCE CO)

MUNITY, -
TER Location 17 ATWOOD MARCHETTI FOR LIFE

st :
+ PatLot 105/0354/0000 Taxed
rasan sac Taxed To LL

Renehe investments
Location 34] Plainfield St *
Flat.ot [OSA295A000 Taxed

PlatLet meen 0000 tuted ze 5 NEWPIELD LLC Lo-

‘To Gsmar A Villatord -Loca-
tion 407 Manton Aye

SBANCROFT ST
Fast 105/0368/0000 Taxed
Guillen Loca

PietLat 09G0283/0000 Taxed To Maren 1
TREET

Te SALMON STREET BE. - ton 45 Heat

To SALMON STREET Re PAE rs 04s)000 Panel
SAL Mow t ROVIDERCE
Plal

BH000G Taxed Ci

oF
- 177 KELLIN

HEALTH CEN. Putkot abt a 00 Ted
TER Location 37 ATWOOD To DANIEL AGUILAR,

PlatLot THVTaSGO00 Taxed”
ANTEONY co

To NICOLE -

IN Location

902 DOUGLAS AVE

Plat\Lot Te OS Texed -
J ipltaeco

o- To I

Location dmirat ST.
Ea a, Taxed

SOLU-
IN LLE Location 161

a
LEC PlatiLot 12402580000 Taxed

Location 35 ELIZA ST
Faibot Li sserGa0g 7 Tee

is ysis Taxed

LEC To HIGH PLAIN ASSOC]. To JOHN J SGUZA Location
Atzs Lie on 53 FBO! ST

CUMERFO. PistiLot 113/0430/0028

Lo FletiLot 104/0725/0000 Taxed Taxed To | ERNESTH

To CARMELA REIREPQ = CONSTRUC-

FORENC FOR te TION Location 29

MATSON AVENUE
‘axed’ Platot 13490186/0000 Taxed

To BOUGLAS H JEFFREY

Location 97 Stella St

no FI S7S000 Jaud
OR. GUERRERG 2

4,

‘To 32 United Homes LL LLC Loca
Pitt ot LIstasuet Taxed
DIAMANTE

To Faw
Location 63 Oebel

M- PlatiLst SRE Taxed 1
ANTONETTA

To
lo

To fo Houna, Mast rantois Loca
MED. “Plat oe Leto Taxed
To FRESH START REALTY
it Location 71 WINONA

Pela 225000170000 Taxed -
To CAJA LLC Location 100

RESERVOIR AVE
PlafiLot L25(coe2/har Taxed
To fone Resse He Lowe -
Pi ai) 100 Taxed

Te 130 oi Avenue '
LLC Location 130 Reservoir,

Aye
PiatiLot 1a5NO7S/0CED Taxed
To ALBA LLC Laration 88

-ARDORNE
Lo- “PlatiLot 12549093/0000 Taxed
cation 283 KILLENGLU ST To CMDR PROPERTIES &-
PlatiLat LiS/2228/0000 Taxed INVESTMENT

Location 17
WILDWOOD AVE

PlatiLot 125/0i28/0000 Taxed
ink an WALSH Lo cation 60

” malt bie sous jared

BELT AND
ERS 1 f bocaton be ‘is

SRVOIR AVE
PlafLot 12600120000 Taned

sation 18 YBRDIC AVE
Plast 116001510080 Tae, To Rib CANDION Lace

To RONALD A CUIRO
Location 84 Freese ST
PlatLat LiGh045/0000 Taxed
To Ryan Mt AARA Lie
fon 419 signe

ism Tepanony TL6OL en Taxed

LE Lo- To NEF

io A RAS ou
Flnvet 311682140000 Tae
To ABET

tion27] ReservorrAve
PlafLot Leondaaigy Tated
To RHODY PROPERTIES

Ee ante

faeat re IOALK0NN Taxed
LLC Loestion 21
WESTMORE ST. -

fala GO dad,
toe Hehab pit fe Me LLC Lo

 
Case 1:20-cv-00210-MSM-PAS Document 1-1 Filed 05/11/20 Page 6 of 6 PagelD #: 25

 

le Te Mano, i Aine 3 Trosiee Lo-

cation 212 0

PlattLat vane a Taed

To | PAUL A MIRAND.

Location L88 OHIO AYE

fet OSTO27O4000 Taxed

Te onesie LLC Location

Pala natn Te Ja
To ANTONIO

Leeauan: 218 cA PHAN

AVE

Hath ae Taxed

A Smith Lora

tion 178 Cation Ave
PlatLot 087/03
TSARIT Location

245 WASHINGTO:

Plat\Lot 08 7/0380/}000 fazed
To SHIRLEY M DAVIS Lo-
cation 239 WASHINGTON

AVE

BigtiLot 0870400000

Taxed To MARIA SARIT Lie
cation 179 bly Ave
Tp NTE OB7045 x jared

THES Tecation mo
HASSECHEISENTS AVE

FlathLot O87464/0000 Taxed Ti

To Misquella Belle German MUNITY
Lectton 3 Mises

pssachusetts

Ave
Fallot 087/0484/0000 Taxed
‘Te MONESTATE LLC Lora.

To First Providence Real
Partners be Location 61

‘9 Sokbodom Kuy Location

19 Russo St
FlahLet 097/0489/0000 Taxed
pe NEF Pa Location 320

pees G77/0618/1000 Taxed «

svar

 

To William § Prier Location

THQ Chories 31
Pent 997093470023 Taxed
To A’ Nunez Locetion
17 Mendon St Uinit23
Fal at eazy 0900 Taxed

STEPHEN 5 BARSOIAN
Looaton 1S WOODWARD”

RD

Piafbot 098/0340/0000 Texed

To PDP Properties LLC aa

ton 666 Charies St

PatlLot Tea/Tags0N0 Tid
CHARLES SF

Location 12 PETER ST
PlattLot G98/0386/0000 Taxed
Fo 623 CHARLES STREET
- ELC Location 623 CHARLES

tn 282 MASCACHUSETTS: aT

AVE

PlatiLot G82050 inne Taxed
Ta BRANDON G BROWN
Location 236 MASSACHU-
SETTS AVE

PehLot (37/0554/0000 Taxed
Te Edward Santis Location

254 Alshana Ave
PakLot De TseeIOND Taxed
- Fo MARIA B ROSA Leal
20] MONTGOMERY A
Hallet Bream 0. Tae
‘0 BANA C CASTILLO Lo-

tne ca} OHIG Av

Plat\Lot 087/0834000 Taxed . MUNITY CENTER "AND 3
fo SANTOS VILLAMOR AFTER Location
CHARLES ST

Location $1 Michi
PlebLot 08740953
To RAMON D

Aye
Taxed
TORRES

Location |i] MASSA- “eats

CHUSETIS AVE
Pett Gyr tt Tad
MARIA 1 SARIT Locath

Te fase facies Ave
-Plat\Lot O88/0085/0000 ‘texed

ie. Russet TAYLOR Lo .

‘20 WHITNEY ST
FahLot CBIARNONO Taxed
To WILLY REYES Location sal

34 WHITNEY ST
Peta ‘89/D73/0000 Taxed To Di

To part Rea Real Location
1178 Elorarood Ave
FlafLot 85/021 7/0000 Teed
To KEVIN ri veutr Loca-
tion 185 Sami
‘Plattaot tenn Taxed
To US BANK NATIONAL

is0e akan

SAMFORD AYE
Pitot DEAD OOOL Taxed ies
SUMEET A Lova-

tion 29 DIXON ST Sr uncr 1
PistLot Dono 32000) Taxed

s acation 53 NETOP DR

PlaitLot osaransi0 toned
2 8 utes Street LLC Lo. Ti

Pa coon Taxed

Seated

fh 42 SociAL St
PlatiLot 098/0445/0000 Taxed
To Muriel F LOMBARDO
Location 3] Langdon St
aliLot O98MMO ZOO) Fated
ST COM-

am

661-663
Platbot 099/0154/0000 Taxed
To Richard N’ DAMBRA Io
tion 498 Branch Ave
~ Bhatt! oon eae ) Taxed

RULLON Lo-
eatien 0 Po 19s Ave
PistLot 299/0187/0000 Taxed
BR, “SE COLALLCA
Fits cso Tae

RICHARI

on 94 Len cai aa
ata ay rLORD Taxed

si

BSS

on yo Sherwund St
Lot O99/0468/0000 Taxed,

pes
GROUP LLC- Lecation 15
MESSINA ST
PiatLot D99/0496/0000 Taxed
Location

ae

To ATLANTIC LLC
i 33 SHERWOOD ST

PlafiLot 101401610000 Taxed
» FMAZUELLVIR P
LEBRON, A ALMONTE Loca-
Pail OBO 1 Faxed
‘AR To. MACHINE
PRODUCTS Location [41

7

PlatLot OG 0094/0000 Taxed CAROLINA AVE
INVESTMENTS INC

To $A
Lovstion 29 £2 TENTH ST
PiatLot G91/0105/0000 Taxed Li
kes BA ees nc
Lovation 2 .
PistLot Giesen0ns Fined
jo DAVID SCHE
Location 19 Overhill RD
PlatiLol ERT Taxed
to. DAD L FARRELL Lo-

SLELEVENTH ST
FiabLot STE RN jee
To JEFFREY T pe
caHion 118 AG

Plai\Lot BeBe NO teed ?
To ENE GERBER Location 7

ratte Jaued BRANCH

INTECALVO atan
io BLACKSTONE 8LVD

ae OSDH1I(0000 Taxed Pl

Mark J B iefante e Trasicn

Locatia
eee Location 40 AL-
~ PlatLot Sea 7H0000 Taxed
Herne
Hon 165 Griolava
* FlaiiLot Fa nuB/000 Teed
“Ta LINFORD JARRET Lo-
cation 112 Ortoleva DR
PlatLot 994/03 Tah0t0 Taxed

To
RUZZZANO Lovation 156
HILLCRESTAVE 2

* ton 96

6 Westford
PlaiLot rapaeigan/00na Taxed’
To MARY M MCCARTHY

Platt LOL O762/00) faxed
CARB ASC

2 eae
Kon 893 Allens AVE
Piatlet TGLOOLE/DG00 Taxed
FAMILIA CON:

To LA
STRUCTION INC Loation

To VAL

LAS LLC Location 927 To

DOUGLAS AVE
Hutat 02/0) 50/0000 Taxed MU
To sam Kini Location

PlaftLot 102/0233/0006 Taxed
Te HOMES
WYACINTH St

latLot =. 102/024] /000L.
Taxed To CHRISTIAN
1AVER IMENRE Location

\0 BURLEIGH ST
PiaBLot shaven 0000 Taxed 6
kh, Boneh Haldia BLL t

0.
Pet AF eoaeaibogD Taaed
ToB ae Hoidiny ae o-
cation
FlatiLot 1O3092/KW00 Taxed Local
To Src Holdings LLC Lo-
cation 55 ST.
Hatlat esno7abee0 Taxed LI
ABRAHAM

MONTUEAR Location 74 To ANNE
STERLING AYE.

CON.
CENTER AND A‘ To Frank Deibeo

Se
ei
UIE MARY Noo. Platt 200179 Tass

tation J] ATWOOD AYE -
Hable 1OSI0445/0000 Taxed
THE PROVIDENCE

ae

A Puta a nsannn0n Taxed | MMII HEALTH Lo

cation 33 A’ ID AVE +
PlaftLot IpareSat0 Taxed
oe XM,

tion

=

) PLAINFIELD ST
Piatt LaSiU466/0000 Taxed
Jo: THE PROVIDENCE
COMMUN: ALTH Lo-
cation 130 P TELD ST

LANIF:
PlatiLot E0S/O476/0000 Taxed
{ To ANTHONY

Ry

JORGE
ONALO Location 17
WHITTIER A’

Eat ie7ensyo0n0 Taxed

‘0 GUSTAVO PEREZ

Loca

ame

on 28 ida St

Hit HOMOLG2AO00 Taxed
PRIVATE -RESERVE

PROPER DUC Lee

jon 54 WEB:
Pattot 10703204000 Taxed NET
‘oO ZAIDA

RIVERA Location
il

Whiltte
Plaf\Lat Tehioseo008 Taxed
To Rquivest iC Location

23 Goowainstnelé

ElsfLat lorenc/onge Toxed
Lovatjon

106 Laurel

PlahLot ieee Tired

To BLAN' UCASE

‘ceatien Sta POCASSET

Patt §08/0074/0000 Taxed
Te CHANTELL ABREU Lo-
cation 44 BARROWS

PladLot 108/0091/0000 Taxed -

To Raman Cardents ion

Bead St
pt JORDI20/0000 Taxed
Eleticia Garcia Location

. oh Roosevelt S:

FlahLot Toame000 Toxed
To Robert 7. Quian Location

i 32 ROOSEVELT SF
PiatLot 109/003 7/6000 Taxed
To OLYMPIC REALTY AS.
TES Lacalion - 160

UDENCE AVE
PiatLot 105/0059/0000 Taxed

To NBAC DELIVERY LLC To MASTER

{eeation 610-612 UNION
Patol 105/031 7/0000 Taxed
D -REALTY LL

AVEO
tour LLC Locatien 2 ST

EATHAN ST *

Hathet osv03e2/0000 Tee
Ranshrez/Mactinez Location 16
o- What Cheer Ave

FlatLot Tosvaaderogga Taxed

0 Loca- fa 3) Laur A .t

ALot 1OS/05040000 T: Faced
Pp anya ie UN

ON AVE
et canter Taxed
‘9 ANYELO JUNCO: Loca-
tion 390 UNION AVE
PlatLot LIQO034/0000 Taxed
Santor tre tL

iectio 1 San!
Fetat 1 1047000 Taxed
fo Py W SHEHAN Lo

MERCY ST
pana Lyin 430002 Texed “RAD
PLACE LLC Loce-

BMURRAT oor
Patol TID 4 5/0000 Taxed
Ag GILS PLACE LLC Loca-

ion 28 MURRAY
lattot TIGMI4EA000 Faxed
Be ors. PLACE LOC Loca

32 NANCY ST
Puatlot 110/0163/0000 Taxed.
Te , ¥. LLC Location

TY EN-
FRR | ae Location 14

~ Plati-oe [25700560000 Taxed

Bla Higmsoonong Taxed
To LOIS ELAINE
ARELLI Location 73
ELMCROFI AVE
Platiot 116/0528/0000 Taxed
To THERINE .
TYRRELL Location 8 1
WALLER ST
Pletiet 1605620003 Ted L

ERPOATION Location !245
CHALKSTONE AVE UNIT

3
PeahLat 1165610000 Taxed
D DELUISE

Coproation Location
245 PPALESTONE

PlatLot 1G/OS6UANGS Ted
To" D UISE

CORPOATION “stn
5 CHALKSTONE A

PlatLot iearaaone Taxed
To Di J AAMEALS

Location fi
Till ot SIO OS00 5 Taed

Miche dk Kikeuf Location -

ti Wyndha

Panhot a goo09 Taned

voc. Location 58

Hea Aion Taxed
RAMON

GULL ONL cen Td

-REVER AYE

Pia ot 118/0207/0000 Taxecr

To DAILEY PROPERTY IN-
Lovation

2. ORILE ST
att TIB/O25G0000 Taxed
fo! 5 he EO DeNuscia Loca

Putial | lene Taed
To DOMENIC IACONE Lo

n 25 De ir
Fislot 1LBf0414/0000 Taxed
To ELIZABETH ANN
WARE Location = 30

ARDLAW CT
Pitot 1194004170000 Texed
Lo 496 Ds aH '
ation 496 Dow :
Baio 1ae1eS O00 Taxed
Pes . VERITAS HOLDING
C Location 31 AUGUST

- PlaiiLor #15/0131/0000 Taxed
to, JOHN To" BRIEN SR bo

45 VENICE
Pla Hsueh Taxed
PHYLLIS M GIACOBBI
TRost Location’ $0 CERES

ARGAS Looe ST

Plott $200042/0000 Tased
To ANTHONY MARINO
+ TRUSTRE Location 15 ROS-

LYNA

PlatLot nme t008 Taxed
To JOHN f DESIMONE Es:
Fittot ni F201 84/0608 Taxed

c fot Monen Nash Location 50

Pat cs Taxed
9 VERITAS HOLDINGS

8S Ho 143

RADCLIFFE AVE
eee BOLD Taxed

DINGS
LLC Location 1 2 |
AVE

Fiefllot $2 0726000 Taxed
Te FOCUS A LLc
-Location 1332 §)
PatlLot | Lose Taxed
To Ebest § 0 Léca-
tion 46 Ferhes

Plat Fees 00c0 aged
To BATION Lo-
cation 67 GENTIAN AVE,
Hatt 122/0334/000 Taxed

Robert Schofield Location

RRAY ST
Pie aot Taxed 99 ARDMORE AVE

dy Nelton Nemet Lo»

ausieioong Taxed
To Ri Place LEC Lace-
tion 54 Silver Lake Ave

PiatLat 110/0367/0000 Teed

RUSLEC Loc Te FARMINGTON

PlattLot (224351 1/0000 ‘taxed
To ROE J CHASE Loca-

fon 2t LES

LIE DR.
Plat\Lot 122/0540/0000 Taxed:

To JOHN 3 XAVIER Lac
Hen a MTOsHO000 Taxed

3 ‘Te To DOUBLE KEYES iN-

NUE
Location 97 FARMINGTON YESTMENT

Biatiot 11003880000 Taxed

eM MEIN M er Loca

Pon ] ae Taxed ,.
UR

ip 11 1/A0SSM0000 Taxed

“Foy MICHAEL, B AROCCHT

T2LECIA DK
eater d THDOSUEOAC,
feet is TI

2 CN
unset AVE
Halt ret i Tae
_ iaMerne greek

aX Location
Patol 2400820008 Taxed
o ASK

Lovation 63
- Raabe .
PlatLot 123/0888/0000 Taxed
ca To SGMBAT HOLTZMAN

cation 194 VEAZIE
Ebola ane Taxed
86 DOUGLAS AVENUE
Location 886 DOUG-
LASA

MENT Flatt + ayoLyo09 Taxed
GRIECG.

ANTHONY
i FoR ee Location B36

_ PiatiLat tho i44 0000

. of totale,

eB

To NGUDA M TOl ae Le
cation 40 VICTORIA

PlahLot raph iaO02A
Taxed To ROBERT A
FASCITELL) “ Loealion 24

GAGE ST
PlatiLot 120/01 66/0000 Taxed *
f LLC

To KAY. devesinents

Location 9 Sameset Ave.
PlatiLat 129/01 76/0000, Taxed
To .FASCITELLL LUCY
FOR tion 53
SAMOSET AVE

PlatLot 12502590000 Texed |
To ZEUS IMPEX LLC Lova-

tion 125 Galileo Ave -

Foy a more particular de-
scciption of said estates, refer.
ence ismade to (he Assessor's
Plats as the same 9
Desember3], d018, in the oF ,
VE fice of the City Assessor, |
Be acivised that if said tax=
es end/or fees are not paid pri-
ur interest 85 z
aver, midrigeges, or any
et party. ene & significant
interest in roid real estate per
RiGL 44-5.16 andlor 44-9-11
may beat isk,
Perthe a fawe of the Stats of
Bioge ‘lads Sections oy
any person having ae
ited in land sold for the
inet of faxes and/or
eatiled {0 notice pursuant te
Ri, Gen Laws Seo, 44-9-
and 44.9.1] ma dim poe
a) year after the sale (and
ereafter, prior to the filing af
apesiton te Porsclose the 1
redempbon) exercise
Fight of redemption in accord
ance with RIGL 449-19 or
ia 21, whieh statutes
in provigions requiring pay-
ment of the sum for which the
Teal estate was purchased of
assigned, plus any interventny
taxes paid, plug costs, interest .
Oo penalties, If, after said one
eat ‘od, a petition ig
to foreclose the ren gi
pion under RIGL
23, the court may alsa
the: peyatent of casts oF the
proceeding and counsei fees
and impose such other terms
ag the court finds ce and the
cireumstences
Ric} 445-08, Pursuant 3 ie
provisions of RIGL.
bo petition for ee t
redemption shalt be filed or.
sntertamed by any court with
respect to any’ property or file
equired by the et istand
ousing end Mortze
ration Furpuah e ae 408.
83 of, The
aher five
gale of said

corr

era! laws until
years from the -
property or ttle

IMPORT “NOTICE
TO BIDDE! opie for
the. tax sale must Parenter:
wits the online bidding plat-

GivicSource, nod with
te Oy foley a darng the the
go
Bee Ges, 2000. Regie
vals wil not be processed
after May 4, 2020 for thig tax
sae. ‘The registtation fom
yall be autitaele on April 27
im. the Collector's webpage
i rewicengen SMD leet
or.
health a
edmitiance

=
a

“4 there is. ne
City Hall to the
public, in order to big at the
gale, completed, registtation
Sores mus! be abet by-
May 8, 2020 at 4: m0 en
‘or further. in oman,
our attention is dil
e content of the abive ree
anced statutes,
TERMS: ELECTRONIC
Join A. Murphy
City Callector

 
